DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-21-2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it recites limitation “one or more folds forming a border between the base fabric panel and the waistband, the one or more folds comprising an initial bottom fold and a final bottom fold of the fabric”. The limitation is vague and indefinite because how one folds can have “an initial bottom fold and a final bottom fold” (i.e. two folds).
For the express purpose of an examination on the merits, this limitation is interpreted to be at least two folds. Further, applicant is respectfully suggested to rewrite at least two folds forming a border between the base fabric panel and the waistband, the at least two folds comprising an initial bottom fold and a final bottom fold of the fabric”
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-13 of U.S. Patent No. 10,779,594 (herein after Hiney). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements such as a fabric define a waistband and base fabric, an elastic layer, the initial and final bottom folds forms a pleat, a top fold, a belt loop and one or more darts.
Claim 1 is rejected over claim 1 of Hiney.
Claim 2 is rejected over claim 4 of Hiney.
Claim 3 is rejected over claim 5 of Hiney.

Claim 6 is rejected over claim 7 of Hiney.
Claim 7 is rejected over claim 8 of Hiney.
Claim 8 is rejected over claim 9 of Hiney.
Claim 9 is rejected over claim 10 of Hiney.
Claim 10 is rejected over claim 11 of Hiney.
Claim 11 is rejected over claim 1 of Hiney.
Claim 12 is rejected over claim 12 of Hiney.
Claim 13 is rejected over claim 1 of Hiney.
Claim 14 is rejected over claim 1 of Hiney.
Claim 17 is rejected over claim 13 of Hiney.

Claims 15-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,779,594 (herein after Hiney) in view of D’Ambrosio (4,970,728). Claim 1 of Hiney teaches all of the limitations of claims 15-16 except the folds forms the entire length of the article of clothing and a placket extending through a portion of the waistband. However, D’Ambrosio teaches a garment having folds forms the entire length of the article of clothing (figs 3-5, members 34 top and bottom) and a placket extending through a portion of the waistband (fig 1, members 18-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have the folds on the entire a length of the waistband .
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Examiner Note: One of the prior art Caruso (2,718,011) in record seems to read on the claims but Caruso missing an elastic layer, and the fabric does not define a waistband portion and a base fabric panel (member 10 (the fabric) is only make a waistband portion and it connect to a base fabric panel (member 22)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732